HENRIOD, Chief Justice:
Appeal from a denial of a petition for writ of habeas corpus. Affirmed
Short was charged in the Salt Lake City, Utah Court by title, chapter and section with forgery,1 a third-degree felony. In detailing, the complaint has the words “did attempt” to commit the offense in the body thereof. He was bound over to the district court and likewise charged by information and the quoted words were deleted by the district judge before Short entered his plea. He was represented by competent counsel and was convicted of the felony before a jury, sentenced and committed. He did not perfect an appeal within time, but later on filed the within writ, asserting that he should have been convicted only of a misdemeanor because of the quoted but deleted words mentioned.
His appeal is without merit, since 1) he cannot substitute a habeas corpus proceeding for an orderly, statutory appeal,2 and 2) charging him by the common law name of the offense and referring to the statute (title, chapter and section) galvanizes and settles the charge,3 irrespective of conflict in language in the detailed description of the offense as a misdemeanor, and anyway the information may be corrected before plea.4
ELLETT, CROCKETT, TUCKETT and MAUGHAN, JJ., concur.

. Title 76, Chapter 6, Sec. 501, U.C.A.1953, as amended.


. Bryant v. Turner, 19 Utah 2d 284, 431 P.2d 121 (1967).


. Harris v. Smith, 541 P.2d 343 (Utah 1975).


. Title 77-17-3, U.C.A.1953, as amended.